DETAILED ACTION
This action is in response to amendment filed on 5/10/2021. Claims 38 and 44 have been previously cancelled. Claims 32-47 are pending examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 32, 38 and 44 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farmer  (2003/0062210).

Regarding claim 32, Farmer disclose a method of shutting down an engine of a vehicle comprising: 
a. detecting that the vehicle has stopped;  b. detecting a non-drive transmission status of the vehicle; and c. based on the stopping of the vehicle and the non-drive transmission status of the vehicle, shutting down the engine (paragraph 9, lines 3-7)
Regarding claim 38, Farmer disclose a system for shutting down an engine of a vehicle comprising: 
a. a first sensor for detecting that the vehicle has stopped;  b. for detecting a non-drive status of the vehicle (paragraph 7, lines 7-9); and
c. a control device (Fig. 1, #12) coupled to the first sensor (Fig. 1, #20), wherein the control device receives a signal from the first sensor that the vehicle has stopped and receives a signal from the second sensor based on the non-drive status of the vehicle, wherein based on the stopping of the 
but does not explicitly disclose a second sensor.  It would have been an obvious matter of design choice to have a second sensor, since applicant has not disclosed that a second solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a sensor to detect both if a vehicle stopped and non-drive status of the vehicle.

 Regarding claim 44, Farmer disclose a system for a vehicle comprising: 
a. a first sensor for detecting that the vehicle has stopped (Fig. 1, #20);  b. for detecting a non-drive status of the vehicle (paragraph 7, lines 7-9); 
c. an alerting device that is activated based on a stopping of the vehicle and the non-drive status of the vehicle (paragraph 13, lines 1-7), wherein based on the stopping of the vehicle and the non-drive transmission status of the vehicle, shutting down the engine (paragraph 7, lines 7-9);
but does not explicitly disclose a second sensor.  It would have been an obvious matter of design choice to have a second sensor, since applicant has not disclosed that a second solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a sensor to detect both if a vehicle stopped and non-drive status of the vehicle.


Claims 32-35, 37, 39-42 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer  (2003/0062210) as applied to claims 32, 38 and 44  above, and further in view of Ross, JR et al (US 20060012471).
Regarding claim 33, Farmer disclose the limitations indicated above but does not explicitly disclose comprising activating an alerting device to alert other drivers that the vehicle has stopped. 
Regarding claim 34, 41 and 45, Farmer disclose the limitations indicated above but does not explicitly disclose wherein the alerting device is a rear facing amber light. However Ross, JR et al disclose the limitation, at least see Fig. 1, #14. It would have been obvious to include wherein the alerting device is a rear facing amber light to warn other drivers of vehicle stopping.
Regarding claim 35, 42 and 46 Farmer disclose the limitations indicated above but does not explicitly disclose comprising detecting an engagement of an emergency brake. However Ross, JR et al disclose the limitation, at least see claim 12. It would have been obvious to include detecting an engagement of an emergency brake to warn other drivers of vehicle stopping.
Regarding claim 37, Farmer disclose the limitations indicated above but does not explicitly disclose wherein shutting down the engine further turns off a lighting system of the vehicle and other accessory equipment. However Ross, JR et al disclose the limitation, at least see claim 12. It would have been obvious to include wherein shutting down the engine further turns off a lighting system of the vehicle and other accessory equipment to warn other drivers of vehicle stopping.
Regarding claim 39, Farmer disclose the limitations indicated above but does not explicitly disclose comprising an alerting device capable of warning other drivers of a stationary status of the vehicle. However Ross, JR et al disclose the limitation, at least see claim 12 . It would have been obvious to include comprising an alerting device capable of warning other drivers of a stationary status of the vehicle to warn other drivers of vehicle stopping.
Regarding claim 40, Farmer disclose the limitations indicated above but does not explicitly disclose wherein upon receiving a signal that the vehicle has stopped, the control device activates the alerting device to warn following drivers that the vehicle is stationary. However Ross, JR et al disclose .

Claims 36, 43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer  (2003/0062210) as applied to claims 32, 38 and 44  above, and further in view of Herhusky et al (US 10745013).
Regarding claim 36, 43 and 47 Farmer disclose the limitations indicated above but does not explicitly disclose comprising detecting a temperature of the external operating environment, wherein the engine is not shutdown unless the external temperature is above a programmed value. However Ross, JR et al disclose the limitation, at least see claim 11 . It would have been obvious to include comprising detecting a temperature of the external operating environment, wherein the engine is not shutdown unless the external temperature is above a programmed value to warn other drivers of vehicle stopping.

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663